DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/12/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: paragraphs 12 and 13 should be in the background section of the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 1, the term “basically” is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 depends from Claim 2.  Claim 3 recites that the nitrogen concentration can be less than 0.1ppm, which includes zero.  Claim 2 however says that the diamond includes at least one element, which can be nitrogen.  Claim 2 can require some nitrogen, but in claim 3, that amount can be zero.  This rejection can be overcome by changing the dependency or Claim 3 (and then fixing the antecedent basis) or by other means.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US Pub.: 2014/0170055) and in view of Landau (US Pub.: 2010/016668).
Ikeda describes a polycrystalline diamond product (abstract) made by employing a graphite source and subjecting the material to a pressure of 16GPa and a temperature of 2200 degrees C (see example 2, para. 84).  
As to the single-phase feature, Ikeda’s process does not contain a binder.  This can be considered “binderless” formation and also “single phase” (see Sumiya, abstract which defines single phase nano-polycrystalline diamond formation as binderless when referring to the single phase).
As to the particle size, Ikeda states that the crystal grain size can range from 10 to 100nm (para. 64), but does not describe the average size to be less than 30nm.
As to the dangling bond, the specification of this application describes their diamond material made by the same parameters.  For example, in para. 86 of the PG Pub of this application, the process involves pressurizing the carbon-based material at 15 GPa and heating it from 1500-2400 degrees C (para. 86).
Therefore, with regard to the dangling bond, the same process used the same way would produce the same characteristics.
As to the average size of the grain being less than 30nm, Landau describes the incorporation of nanodiamonds that are “known from prior art” (para.16) in a number of known uses (see background, paras. 3, 4).   One of these ways is to employ nanodiamonds with an average size of less than 50nm in a matrix (para. 17).  In some embodiments, the average size of the nanodiamonds is less than 30nm (para. 19).  Landau explains that use of these nanodiamonds can be beneficial in hybrid technologies (para. 35), such as coating electronic devices (para. 36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a nanodiamond whose average size is less than 30nm, as taught by Landau for use in the non-diamond of Ikeda, which can range from 10-100nm because nanodiamonds within this size range are known for use in coating electronics.

As to Claims 2 and 3, Ikeda states that the diamond can have some impurities that are no higher than 0.02 mass % (abstract) and one of those impurities can include hydrogen and nitrogen (para. 18).

	As to Claim 4, Ikeda teaches a method of making a nano-diamond in the same way as the claimed product and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used would make the same product.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US Pub.: 2014/0170055) and in view of Landau (US Pub.: 2010/0116668).and evidenced by Sumiya “Novel superhard nanopolycrystalline materials. . .. “ and further in view of Sandhu (US Pat.: 5753543) and further in view of Ohfuji, Hiroaki, et al. “Influence of graphite crystallinity on the microtexture of nano-polycrystalline diamond. . “.
Ikeda describes a polycrystalline diamond product (abstract) made by employing a graphite source and subjecting the material to a pressure of 16GPa and a temperature of 2200 degrees C (see example 2, para. 84).  
As to the single-phase feature, Ikeda’s process does not contain a binder.  This can be considered “binderless” formation and also “single phase” (see Sumiya, abstract which defines single phase nano-polycrystalline diamond formation as binderless when referring to the single phase).
As to the particle size, Ikeda states that the crystal grain size can range from 10 to 100nm (para. 64), but does not describe the average size to be less than 30nm.
Landau describes the incorporation of nanodiamonds that are “known from prior art” (para.16) in a number of known uses (see background, paras. 3, 4).   One of these ways is to employ nanodiamonds with an average size of less than 50nm in a matrix (para. 17).  In some embodiments, the average size of the nanodiamonds is less than 30nm (para. 19).  Landau explains that use of these nanodiamonds can be beneficial in hybrid technologies (para. 35), such as coating electronic devices (para. 36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a nanodiamond whose average size is less than 30nm, as taught by Landau for use in the non-diamond of Ikeda, which can range from 10-100nm because nanodiamonds within this size range are known for use in coating electronics.
The reference does not describe the dangling bond feature however.
Alternatively, Sandhu explains that grain boundaries are inherent in polycrystalline materials (col. 2, line 22) and that the boundaries are what define the breaks between individual crystal grains (col. 2, lines 23-24).  Since the crystalline structure breaks down at the grain boundaries, this results in a high concentration of broke or dangling bonds (col. 2, lines 25-26).  These dangling bonds are also referred to “traps” (col. 2, 27) or “trap density” (col. 2, lines33-35).  Sandhu explains that the smaller the grain size, the higher the trap density (col. 2, lines 33-35).  Therefore, trap density or dangling bonds are proportional to particle size.
Sandhu does not specifically describe that their material is a carbon-based diamond however.
Ohfuji manufactures a fine grain diamond using carbon (abstract, graphite).  Ohfuji explains that dangling bonds are proportional with the increase in surface area and the smaller the crystallite size of the graphite (starting material), the more nucleation sites for the diamond (see pg. 551, col. 1, lines 28-32).  
Therefore, since the size of the grain particle when using a carbon-based material to make diamond in Ohfujiis is known to relate to dangling bond density, the dangling bond density can be optimized in Ikeda and Landau by adjusting the particle size as taught by Sandhu.

As to Claims 2 and 3, Ikeda states that the diamond can have some impurities that are no higher than 0.02 mass % (abstract) and one of those impurities can include hydrogen and nitrogen (para. 18).

	As to Claim 4, Ikeda teaches a method of making a nano-diamond in the same way as the claimed product and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used would make the same product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 23, 2021